PER CURIAM.
Based upon our review of the recent case law with respect to the sufficiency of complaints and when measuring such decisions against the complaint in the instant case we are of the opinion that the allegations were such as to withstand a motion to dismiss. Fontainebleau Hotel Corp. v. Walters, Fla.1971, 246 So.2d 563; Iorio v. Layman, Fla.App.1971, 256 So.2d 26; Bond v. Koscot Interplanetary, Inc., Fla.App. 1971, 246 So.2d 631. See also Nantell v. Lim-Wick Construction Company, Fla.App. 1969, 228 So.2d 634.
Accordingly, the judgment of the trial court is reversed and the cause remanded for further proceedings not inconsistent with this opinion.
REED, C. J., and WALDEN and MAG-ER, JJ., concur.